DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 46, and 48-61 are pending for examination.
Claim Rejections - 35 USC § 112
The rejection of claims 63-64 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in response to Applicant’s cancellation of these claims.
Response to Arguments
Double Patenting
The rejections of claims 46, 48-61, and 63-64 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10682389, and claims 1-12 of US Patent No. 10729770 B1, are withdrawn in response to Applicant’s filing a Terminal Disclaimer over these patents on 11/18/2021.
The rejection of claims 46, 48-61, and 63-64 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 10888592B2, is withdrawn in response to Applicant’s arguments filed 10/28/2021.
Claim Rejections - 35 USC § 103
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. Applicants traversed the instant rejection on the grounds that Berger et al. discloses a specific sub-genus of ClpB, the ClpB of a Bifidobacterium species.  
Furthermore, Applicants argued that “[T]he novel and non-obvious character of the presently claimed ClpB species and its administration in a method for weight management have 
Applicant’s arguments are not persuasive.  In the instant case, Applicants refer to an affidavit or declaration filed in a prior application. Affidavits or declarations, such as those submitted under 37 CFR 1.130, 1.131 and 1.132, filed during the prosecution of the prior application do not automatically become a part of this application. Where it is desired to rely on an earlier-filed affidavit or declaration, the applicant should make the remarks of record in this application and include a copy of the original affidavit or declaration filed in the prior application.  
Furthermore, the instant application is not a continuation application of the issued US Patent 10,682,386.  Therefore, Applicant’s reliance upon the data and/or arguments presented in an Affidavit filed in an unrelated application is not appropriate.
The claims are not limited to any particular species of bacterium.  The claims broadly encompass the oral administration of any species of bacterium that expresses SEQ ID NO: 1 for the stimulation of weight loss in a subject.  The scope of the claims also encompass wherein the ClpB is produced from a genetically engineered bacterium, or from a bacterium subjected to stress conditions so as to upregulate the ClpB protein expression. 
In the instant case, Berger et al. discloses engineered Bifidobacterium longum that have been engineered to upregulate the expression of the ClpB protein. The engineered bacterium is disclosed as useful “to confer a health benefit on the host,” wherein that benefit includes weight management, see ¶ [0042].  The increased expression of ClpB in the bacterium of Berger et al. appears to have the same effect as the ClpB protein from E.coli K12 of the instant application, and described in the prior art, see Tennoune (2013; Dissertation of record in parent application 15/516,040 PTO-892 09/17/2018).  Therefore, absent evidence of unexpected properties 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46 and 48-61 stand rejected under 35 U.S.C. 103 as being unpatentable over Berger at al. (US2011/0206641A1) in view of DeFrees et al. (US2009/0311744A1).  (Claims 48-61 were not included in the statement of the rejection in the prior Office Action, these claims were addressed in the body of the rejection.)
Instant claim 46 recites the following: A method of stimulating weight loss in a subject in need thereof comprising orally administering to the subject an effective amount of a ClpB consisting of the amino acid sequence SEQ ID NO: 1.
Berger et al. (US 2011/0206641A1) discloses a probiotic comprising Bifidobacterium with modulated stress resistance. In one embodiment, Bifidobacterium is disclosed that constitutively express ClpB expression (see abstract). The probiotic composition is disclosed as being useful for conferring a health benefit and weight management when administered to a host, see ¶ [0042].  
Berger et al. also teach that the administration of Bifidobacterium is useful for weight management, which arguably would be useful for both obese and non-obese subjects seeking a health benefit (reads on claims 48-49), see the following ¶:
Bifidobacteria, when administered, confer a health benefit on the host. The health benefits of Bifidobacteria are manifold and include aid in digestion, association with a lower incidence of allergies, prevention of some forms of tumour growth and weight management.
Moreover, Berger et al. teach that Bifidobacteria can be administered in the form of a pharmaceutical composition (medicament), or in the form of a food for humans, including as a probiotic or prebiotic, and further wherein the composition further comprises dietary fibers, see the following paragraphs (reads on claims 50-61):
[0043] Preferably, the medicament or food product is intended for humans, pets or livestock, while pets or livestock may be selected from the group consisting of dogs, cats, guinea pigs, rabbits, pigs, cattle, sheep, goats, horses and/or poultry.

[0044] The composition may be a nutritional composition comprising at least one carbohydrate source, at least one lipid source and/or at least one protein source.

[0051] The composition may be intended for oral, parenteral or topical administration. Oral application includes for the purpose of the present invention enteral administration.

[0052] The composition may comprise at least one other kind of other food grade bacteria. "Food grade bacteria" means bacteria that are used and generally regarded as safe for use in food. The food grade bacteria may be selected from the group consisting of lactic acid bacteria, probiotic bacteria and/or bifidobacteria. "Probiotic bacteria" mean microbial cell preparations or components of microbial cells with a beneficial effect on the health or well-being of the host. (Salminen S, Ouwehand A. Benno Y. et al "Probiotics: how should they be defined" Trends Food Sci. Technol. 1999:10 107-10). The composition may further contain at least one prebiotic. "Prebiotic" means food substances intended to promote the growth of probiotic bacteria in the intestines. The prebiotic may be selected from the group consisting of oligosaccharides and optionally contains fructose, galactose, mannose, soy and/or inulin; and/or dietary fibers.

However, Berger et al. does not specifically disclose that the ClpB that is constitutively expressed comprises the sequence of SEQ ID NO: 1 set forth in the instant claims. However, the ClpB protein of DeFrees et al. (US2009/0311744A1; SEQ ID NO: 9) is 100% identical  to the amino acid sequence of ClpB (SEQ ID NO: 1) of the instant invention.  Therefore, although the sequence of SEQ ID NO: 1 was not disclosed in Berger et al., it would have been obvious for the Bifidobacteria since the prior art discloses the amino acid sequence of the gene.
Therefore, the invention as a whole would have been prima facie obvious over the cited references at the effective filing date of the instant invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.   Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.